El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Contra las juezas municipales Jeannette González Acevedo y Karen Pagán Pagán fueron presentadas querellas independientes, en las que le fueron imputadas violaciones a varios de los Cánones de Ética Judicial, 4 L.P.R.A. Ap. IV-A. En esencia, las querellas cuestionan la conducta de la jueza Pagán Pagán al presentar en el tribunal de Agua-dilla, al cual estaba designada como jueza municipal, dos recursos de revisión en concepto de boletos administrativos por violación a la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22 de 7 de enero de 2000 (9 L.P.R.A. sec. 5001 et seq.), que le fueron expedidos en San Juan. Con relación a la jueza González Acevedo, se cuestiona su im-parcialidad al considerar los referidos recursos de revisión, ya que era compañera de oficina de la jueza que los pre-*85sentó y al resolverlos sin realizar una vista evidenciaría y sin citar al policía que expidió los boletos impugnados.
Luego de evaluar el informe de la Comisión de Disci-plina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones de Puerto Rico (Comisión de Disciplina)(1) y toda la prueba que obra en el expediente del caso, decreta-mos la suspensión de empleo y sueldo de la juez Jeannette González Acevedo por el término de nombramiento que le resta como jueza municipal y de la juez Karen Pagán Pa-gán por un período de tres meses.
hH
Conforme a las determinaciones de hechos de la Comi-sión de Disciplina, las cuales están avaladas por la prueba que tuvo ante su consideración, el 9 de junio de 2002 el policía Iván Riollanos expidió en la calle Italia de Santurce en San Juan, dos boletos, Núms. 14826545 y 14826546, contra el vehículo Nissan XTerra, tablilla DVC-951, propie-dad de la jueza municipal Karen Pagán Pagán, por la co-misión de faltas administrativas. Las faltas imputadas consistieron en haber violado los Arts. 6.23 (obstrucciones al tránsito debido al estacionamiento) y 8.06 (estacionarse en un lugar encintado con una línea amarilla) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. secs. 5173 y 5226. Las infracciones imputadas acarreaban el pago de multas de $50 y $15, respectivamente.
El 24 de junio de 2002 la jueza Pagán Pagán presentó en el Tribunal de Primera Instancia, Sala Municipal de Agua-dilla, a la cual estaba asignada como jueza municipal, dos recursos de revisión para impugnar la imposición de los *86referidos boletos. Ambos recursos exponían exclusiva y es-cuetamente como fundamento para la impugnación que “[n]o se cometió la falta” y fueron entregados en dicho foro por la Sra. María G. Acevedo Cortés, quien en ese momento laboraba como secretaria en el Tribunal Municipal de Aguadilla.(2)
Luego de ser presentados, los recursos fueron referidos a la oficina de la jueza Jeannette González Acevedo, quien en ese momento era compañera de oficina de la jueza Pa-gán Pagán. Dos días después de ser presentados, esto es, el 26 de junio de 2002, la jueza municipal González Acevedo procedió a declararlos “ha lugar” sin citar previamente al policía que expidió los boletos impugnados y sin celebrar vista evidenciaría alguna, contrario a lo expresado en las resoluciones que con ese fin emitió. (3)
Fueron presentadas sendas quejas contra las juezas Pa-gán Pagán y González Acevedo por estos hechos. Hecha la determinación de causa, se imputó a la jueza González Acevedo tres cargos por violación a los Cánones I, II, V, XI, XII, XXIII y XXVI de Ética Judicial, 4 L.P.R.A. Ap. IV-A.(4) *87El primero le imputaba, en esencia, no haber actuado con-forme a las normas administrativas que le requerían que, *88previo a resolver recursos de revisión administrativa por boletos de tránsito, realizara una vista evidenciaría. Ade-más, en el primer cargo se le imputó no haber actuado diligentemente, pues no se esforzó en descubrir los hechos esenciales a la controversia, lo que a su vez afectó adver-samente la imagen de imparcialidad de la Judicatura.
En el segundo cargo se le imputó haber violado los cita-dos Cánones XII y XXIII, que obligan a un juez a no lesio-nar la imagen de imparcialidad, procurar trato desigual para sí ni pretender crear la impresión de que otros pue-den influir sobre él.
El tercer cargo le imputa haber actuado de forma con-traria al citado Canon XXVI que, al expresar que los cáno-nes son normas mínimas que no excluyen otras normas de conducta, imponía sobre la jueza querellada el deber de observar los criterios de inhibición que establece nuestro ordenamiento jurídico. Véase Regla 63.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(5)
*89Contra la jueza Pagán Pagán fueron formulados dos cargos, que corresponden esencialmente a los primeros dos cargos imputados a la jueza González Acevedo.(6) Even-*90tualmente, ambas querellas fueron consolidadas, y tras los trámites procesales correspondientes y la realización de las vistas necesarias, la Comisión de Disciplina nos remitió su informe final.
Con relación a la jueza Pagán Pagán, la Comisión de Disciplina concluyó que incurrió en las violaciones éticas imputadas al presentar los recursos de revisión en la Re-gión Judicial de Aguadilla. Expresa el informe, en parte, que,
[c]on su actuación la Jueza Pagán Pagán colocó en una posi-ción conflictiva a otra juez del Tribunal de Aguadilla al tener ésta que evaluar la credibilidad de una compañera. Tal proce-der da la impresión de que ésta ejerció o pretendió ejercer influencias en la Jueza González Acevedo para que adjudicara los Recursos de revisión sin la celebración de vista evidencia-ría y sin notificar al policía. Informe de la Comisión, pág. 24.
En cuanto a la jueza González Acevedo, la Comisión de Disciplina concluyó que su intervención en la adjudicación de los referidos recursos fue también éticamente impropia. Concluyó que haber intervenido sin realizar una vista evi-denciaría y sin citar al policía que expidió los boletos de *91tránsito violó varios de los Cánones de Etica Judicial, ya que soslayó normas administrativas vigentes que regula-ban la consideración de casos en los que empleados de la propia Región Judicial de Aguadilla eran parte, “demostró falta de objetividad y dio la apariencia de favorecer a la parte peticionaria”. Informe de la Comisión, pág. 22.
De igual modo, expresó la Comisión de Disciplina en su informe que
Mas Juezas González Acevedo y Pagán Pagán cometieron hechos contrarios a los Cánones de Ética Judicial y a las Re-glas Administrativas de la Oficina de Administración de los Tribunales. ... El comportamiento de ambas demuestra me-nosprecio por las leyes y reglamentos aplicables a la Rama Judicial. Ambas incurrieron en conductas que no contribuye-ron a mantener la fe del pueblo en la justicia, ni honran la integridad de la Rama Judicial. Informe de la Comisión, pág. 27.
Finalmente, la Comisión de Disciplina recomendó como sanción que censuráramos a ambas juezas.
Luego de evaluar la totalidad del Informe rendido por la Comisión de Disciplina y de considerar la prueba perti-nente, las alegaciones de las juezas querelladas y el dere-cho aplicable, resolvemos.
HH HH
En el derecho romano se requería que los custodios de la solución de los problemas fueran “hombres buenos, peritos en derecho”. Se requería así que los llamados a juzgar fueran, por un lado, hombres de altas credenciales éticas y, por otro, poseedores del saber propio del quehacer judicial. Esa exigencia dual era resultado natural de que para ser juez,
[e]n efecto, se requiere del conocimiento y oficio propio de los jurisprudentes, pero dado que en ese “decir el derecho” (iuris dictió) no es posible “demostrar” la verdad del juicio judicial, ello se suple confiando en la calidad ética de aquéllos que cum-plen la función. R:L. Vigo, prólogo al Código de Ética del Poder *92Judicial de la Provincia de Santa Fe, Argentina (2002), en http://www.podeijudicial-sfe.gov.ar/etica/prologo.htm.
La codificación de las normas éticas, que rigen la conducta de un juez, es resultado consecuente con la aspiración de que los juzgadores lleven una conducta ejemplar que esté a la altura de la función que desempeñan. Ello cobra especial trascendencia ante el hecho innegable de que, por su naturaleza, la función judicial, si bien tiene al derecho como instrumento de trabajo, deja espacio para actuar conforme a los dictados de la conciencia. Por ello,
[é]sta requiere ser ilustrada a partir de patrones de con-ducta asimilados libremente, que tiendan a hacer efectivos los valores, que si bien están ínsitos en el propio quehacer del juez y en el ordenamiento jurídico, es indispensable explicitar, pues debe tenerse presente que lo callado, aunque obvio, se olvida, se disimula o se desdeña. Preámbulo al Código de Etica del Poder Judicial de la Federación, México, 2004.
En nuestra jurisdicción contamos con unos cánones de ética judicial desde 1959. Los vigentes, que aplican al caso de autos, fueron aprobados en 1977 y serán sustituidos por los Cánones de Ética Judicial de 2005, que entrarán en vigor el 5 de octubre de este año.(7)
Nuestros Cánones de Ética Judicial son normas mínimas que regulan la conducta de los miembros de la Judicatura tanto en el ejercicio de sus funciones judiciales como en sus vidas privadas. Su aplicación en la vida de los jueces, tanto en sus actuaciones que tienen trascendencia pública como en los asuntos propios del ámbito personal y familiar, no es arbitraria. Es, más bien, autoimpuesta, pues su aceptación como marco normativo es consustancial al consentimiento que cada juez ha prestado al aceptar el cargo. (8)
*93Su texto perfila los contornos del juez ideal. Del mismo modo que en el ámbito de la responsabilidad civil extracon-tractual se apela a la figura mítica de la persona prudente y razonable como arquetipo que nos permite evaluar una alegación de que un acto es negligente, en el mundo de la ética judicial el juez arquetípico perfilado por los Cánones de Etica Judicial nos dicta la pauta, matizada por las pre-cisas circunstancias sociales y culturales en la que se ha-brá de hacer la evaluación, que nos permite evaluar una alegación de conducta impropia por parte de un miembro de la Judicatura.
La ética, en el contexto de las profesiones, y especialmente en el contexto de los jueces, exige algo más que lo que socialmente se exige al ciudadano promedio. Como ejercicio filosófico de lo que debe ser, aspira a lo ideal, aspira a la perfección. Ello es consecuente con la aspiración de la ciudadanía a la cual los jueces servimos. Como jueces debemos ser responsivos a ese reclamo.
Con esta breve exposición del marco filosófico de los Cá-nones de Etica Judicial, examinemos los cargos imputados y los hechos del caso ante nos.
Examinemos inicialmente las imputaciones contra la jueza González Acevedo.
HH HH i — I
A. Contra la jueza Jeannette González Acevedo se for-mularon tres cargos. El primero le imputa que, al no citar *94al policía que expidió los boletos impugnados ni realizar una vista evidenciaría, incumplió con lo dispuesto en la Regla 16 de Administración del Tribunal de Primera Ins-tancia, 4 L.P.R.A. Ap. II-B, que establece que cuando cual-quier empleado de una región sea parte en un pleito pre-sentado en la sala donde trabaja, el juez administrador deberá trasladar el caso a la región judicial más cercana.(9) Plantea la Comisión de Disciplina, además, que en la Re-gión Judicial de Aguadilla existían dos Memorandos Admi-nistrativos que regulaban, uno, la consideración de recur-sos de revisión administrativa, y el otro, el trámite de reclamaciones judiciales en que los empleados de la Región Judicial de Aguadilla eran parte, que no fueron acatados por la jueza querellada.(10) Por ello, la Comisión de Disci-plina estima que esta situación constituyó una violación a los Cánones I, II, V y IX de Ética Judicial, supra.
En este aspecto, se imputó a la jueza González Acevedo “faltar a su deber de mantener una imagen impecable ante *95la sociedad y [de] mantener la confianza de ésta en la ju-dicatura”, y haber violado normas específicas que le impo-nen el deber de “ser diligente ... en el empeño de descubrir los hechos esenciales de cada controversia” y el deber de “cumplir cuidadosa y diligentemente las obligaciones ad-ministrativas que le imponen las leyes y reglamentos apli-cables a la Rama Judicial y las instrucciones de la Oficina de Administración de los Tribunales”. Informe de la Comi-sión, pág. 2.
De entrada, es preciso delimitar la conducta judicial que es susceptible de imputación de violaciones éticas de aque-lla que se enmarca en el ámbito exclusivo de la discreción judicial y que, por ello, es revisable sólo mediante los me-canismos apelativos judiciales.
La corrección jurídica de una determinación que incide sobre procedimientos judiciales es, por sí sola, revisable mediante los recursos apelativos que establece nuestro ordenamiento jurídico. In re Hon. Díaz García, T.P.I., 158 D.P.R. 549 (2003). En tal caso, son considerados como errores de derecho, y por ello son fundamento inadecuado para acciones disciplinarias contra los jueces. Ahora bien, “[s]olamente, en circunstancias extremas, la comisión de un error de tal naturaleza podría considerarse una violación al Código de Etica Judicial, que amerite la imposición de sanciones disciplinarias por parte de este Tribunal”. Íd., pág. 558.
Así, pues, disciplinar a un juez que incurre en errores de derecho estaría justificado si se demuestra que “el error cometido constituyó un abuso intencional de la discreción judicial, o uno que por su magnitud reflej[a] conducta impropia o favoritismo hacia algún litigante o su abogado”. (Énfasis suprimido.) In re Hon. Díaz García, T.P.I., supra, pág. 559. Véase In re Jackson Sanabria, 97 D.P.R. 1 (1969). En tal caso no estaríamos ante un error de derecho, sino más bien ante una conducta deliberada, claramente reñida con los Cánones de Ética Judicial.
Conforme a estas normas, en In re Hon. Díaz García, *96T.P.I., supra, pág. 559, declinamos ejercer nuestra función disciplinaria, ya que los hechos revelaban que la jueza im-putada había incurrido en un error de derecho “carente de elementos que reflej [aran] la falta de imparcialidad fundamental, que es esencia del debido proceso de ley” y porque los actos imputados “[t]ampoco reflej a [ban] ... una con-ducta intencional en abierto desafío al estado de derecho vigente”. Distinta es la situación de este caso.
Primero, la querellante fue la compañera de oficina de la jueza a quien le fue asignado el recurso. Era evidente, pues, que se conocían y puede presumirse razonablemente que tenían un grado de confianza mayor al que de ordina-rio tiene un juez con las partes que acuden a su sala. Ello, por sí solo, la obligaba a actuar con prudencia y rigor ético en el manejo de los recursos presentados por la jueza Pa-gán Pagán.
Segundo, la jueza González Acevedo aceptó considerar los recursos a pesar de que de éstos surgía claramente que la Sala Municipal de Aguadilla no era la Sala con competencia. Variar las normas sobre competencia está contemplado en nuestro ordenamiento para aquellas cir-cunstancias en las que todas las partes involucradas pres-tan su conformidad, lo que no ocurrió en este caso.
Tercero, el trámite de resolución del caso demoró sólo cuarenta y ocho horas, contrario al período regular de re-solución de este tipo de caso que suele ser sustancialmente mayor. Ese dato, unido a la relación de trabajo que existía entre la jueza y la parte promovente de los recursos, arroja serias dudas sobre la corrección ética e imparcialidad de su intervención, independientemente de la decisión judicial fi-nalmente emitida.
Cuarto, ambos recursos de revisión sólo establecían como fundamento para la impugnación que “[n]o se come-tió la falta”. Dicha expresión claramente constituye una conclusión y no un fundamento que permita colocar a un juez en condiciones adecuadas para adjudicar una impugnación. Ese dato, considerado a la luz del hecho de *97que la jueza González Acevedo adjudicó el recurso a favor de la promovente, resulta igualmente sospechoso.
Quinto, la jueza no citó al policía que le expidió el boleto, contrario a lo expresado en las resoluciones que emitió al resolver los recursos ante su consideración.
Sexto, la jueza no realizó una vista evidenciaría para evaluar la procedencia de la impugnación en un proceso que era de naturaleza adversativa.
Séptimo, al intervenir en los recursos de revisión, la jueza querellada no tomó en consideración las disposicio-nes de la Regla 16 de Administración del Tribunal de Pri-mera Instancia, supra, las que, a su vez, están recogidas en normas internas de la Región Judicial de Aguadilla, que imponían el deber de trasladar el caso a otra Región Judicial.
Aunque dicha Regla 16 impone el deber de trasladar un caso como el que motivó la querella sólo a los jueces admi-nistradores, la coquerellada debió considerarla previo a que decidiera intervenir en los recursos de revisión. La Regla 16, supra, sólo expone en términos operacionales prin-cipios éticos que garantizan la imparcialidad y promueven la apariencia de imparcialidad de toda la Judicatura. Así, pues, en ausencia de la referida regla, la obligación ética básica que se derivaba de todas las circunstancias antes indicadas era abstenerse de intervenir en los recursos pre-sentados por la jueza Pagán Pagán. Esa obligación ética era evidente, aún en ausencia de las normas administrati-vas que rigen ese tipo de situación.
Vistas estas circunstancias resulta forzoso concluir que la jueza González Acevedo deliberadamente optó por resolver las impugnaciones de los boletos de tránsito sin citar al policía que los expidió, sin citar a una vista evidenciaría y sin considerar lo dispuesto en las normas administrativas que regulan los procedimientos que involucran a emplea-dos y funcionarios que laboran en la Región Judicial. Esta conducta configuró la violación ética imputada.
En diversas jurisdicciones en Estados Unidos, ante con-ducta judicial similar en el contexto de multas de tránsito, *98no se ha vacilado en considerarla como antiética y, por ello, sancionable. Véanse: Com’n on Judicial Performance v. Warren, 791 So.2d 194 (2001) (en donde el juez querellado tuvo comunicaciones ex parte y canceló multas de tránsito sin citar al oficial que las expidió y sin realizar una vista evidenciaría); Com’n on Judicial Performance v. Gunn, 614 So.2d 387 (1993); Judicial Performance Com’n v. Hopkins, 590 So.2d 857 (1991); In re Seal, 585 So.2d 741 (1991); Matter of Ross, 428 A.2d 858(1981). Véase, además, Annotated Model Code of Judicial Conduct, American Bar Association 98-99 (2004). Coincidimos con esa apreciación.
La jueza querellada, por su parte, señala que no existía la obligación de realizar una vista evidenciaría ya que la nueva Ley de Vehículos y Tránsito de 2000, contrario a la ley precedente, no establece procedimiento alguno para la revisión de la imposición de una multa administrativa. Su contención pretende reducir las imputaciones a un mero cuestionamiento del ejercicio de interpretar el derecho aplicable. No nos persuade.
En primer lugar, pierde de perspectiva que siendo un cuestionamiento ético el que enfrenta, la evaluación de sus actos no debe reducirse a un mero análisis formal en torno a si la ley le daba discreción para resolver las impugnacio-nes sin realizar una vista evidenciaría. Es preciso evaluar todas las circunstancias presentes en su intervención para determinar si tras la apariencia de un mero error en la apreciación del derecho aplicable, surgía la conducta antié-tica imputada.
En segundo lugar, la prueba revela que existía un me-morando administrativo de la Región Judicial de Aguadi-11a, el cual estaba vigente, que establecía expresamente que los jueces municipales debían realizar una vista en casos de impugnaciones de multas de tránsito. Ese memo-rando, aunque adoptado bajo la anterior Ley de Vehículos y Tránsito de Puerto Rico, no está en conflicto con la ley vigente. Lo contrario es lo cierto.
Según la anterior Ley de la Vehículos y Tránsito de Puerto Rico, las determinaciones de los jueces de primera *99instancia en impugnaciones de boletos de tránsito eran finales. De acuerdo con el esquema de la ley de 2000, los jueces municipales tienen la jurisdicción para considerar este tipo de recurso, y tanto el Tribunal de Apelaciones como este Tribunal ejercemos jurisdicción apelativa sobre tales determinaciones. Véase Hernández v. Secretario, 164 D.P.R. 390 (2005). Difícilmente podremos ejercer nuestra función revisora si el foro de instancia omite aquilatar la prueba y los argumentos de las partes en una vista eviden-ciaría, cuyas incidencias sean incorporadas al expediente judicial del caso, más aún ante una impugnación carente de fundamentos como las presentadas por la jueza Pagán Pagán.
Asimismo, la ausencia de una vista evidenciaría, en el contexto de la desestimación de un recurso de revisión de una multa de tránsito presentado por un ciudadano, sería de dudosa validez, ya que estaría reñida con la garantía constitucional que impide al Estado privar a las personas de intereses libertarios y propietarios sin un debido proceso de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1; Enmiendas V y XIV, Const. EE. UU., L.P.R.A., Tomo 1; Hernández v. Secretario, supra.
No tiene razón, pues, la jueza González Acevedo al pretender escudarse en el contenido de la nueva Ley de Vehí-culos y Tránsito de 2000.
Asimismo, tampoco nos persuade su planteamiento con relación a que no quedó demostrado que hubiera recibido los memorandos internos de la Región Judicial de Aguadilla y que por ello no se le puede imputar violación ética a base de su contenido. Como se sabe, la ignorancia de las leyes no exime de su cumplimiento. Art. 2 del Código Civil, 31 L.P.R.A. sec. 2. No puede, pues, plan-tear que desconocía la existencia de las referidas normas como modo de evadir su responsabilidad administrativa y ética ante la totalidad de las circunstancias que rodeaban la presentación de los dos recursos de revisión, las que claramente revelaban que debía abstenerse de adjudicarlos. *100Si bien la responsabilidad expresa que establece la Regla 16 de Administración del Tribunal de Primera Instancia, supra, como ya antes expresamos, recaía sobre el Juez Ad-ministrador, la jueza González Acevedo, como jueza de la Región Judicial de Aguadilla, no debió soslayar su existen-cia al considerar los recursos de revisión judicial.
B. En el segundo cargo se imputa a la jueza González Acevedo que, al resolver los recursos de revisión a favor de la parte promovente, actuó en contravención a lo dispuesto en los Cánones XII y XXIII de Ética Judicial, supra, que establecen como causa para la inhibición tener prejuicio o parcialidad a favor de una parte y que le imponen la obli-gación de evitar “dar la impresión o permitir que otros den la impresión al efecto de que éstos pueden tener alguna influencia sobre aquél o aquélla”.
Finalmente, el tercer cargo le imputa haber violado el citado Canon XXVI al no haberse inhibido del caso que fue instado por su compañera de oficina, en virtud de otras dis-posiciones legales que regulan dicho asunto y que comple-mentan las disposiciones de los Cánones de Ética Judicial. En particular, se aduce no haber observado los criterios de inhibición de la Regla 63.1 de Procedimiento Civil, supra.
La imparcialidad en el ejercicio de funciones judiciales es elemento vital para el fortalecimiento de la confianza de la ciudadanía en la Judicatura. Conlleva necesariamente el deber de evitar aún la apariencia de conducta impropia. Ello fundamenta el contenido del Canon XIII de Ética Judicial, supra, que incluye distintas instancias en las que un juez debe inhibirse. Entre éstas, incluye el deber de inhibirse inmediatamente y mediante resolución notificada a las partes en la que conste la razón de la inhibición, “[p]or tener prejuicio o parcialidad hacia cualesquiera de las personas, los abogados o las abogadas que intervengan en el pleito o por haber prejuzgado el caso” o “[p]or cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la con-*101fianza pública en el sistema de justicia”. 4 L.P.R.A. Ap. IV-A, C. XIII. Véase In re Suárez Marchán, 159 D.P.R. 724 (2003).
Los hechos de este caso no nos dejan dudas de que la jueza González Acevedo debió inhibirse de la consideración de los recursos de revisión de las multas impuestas a la jueza Pagán Pagán. La relación estrecha de trabajo que había entre ambas, sin duda, arroja dudas sobre su capa-cidad para actuar imparcialmente en la adjudicación de los recursos.
Más aún, la rápida resolución de ambos recursos a favor de la jueza Pagán Pagán y el hecho de que no realizó una vista evidenciaría, aun ante la falta de adecuada funda-mentación para la impugnación de los boletos de tránsito, mina seriamente la imagen de imparcialidad de la Judica-tura, pues constituyó una clara muestra de preferencia ha-cia la parte promovente de los recursos, independiente-mente de los méritos de las controversias jurídicas. De este modo, queda configurada la conducta imputada en los car-gos segundo y tercero.
IV
A. Contra la jueza Karen Pagán Pagán fueron formu-lados dos cargos. El primero constituye una reproducción del primer cargo imputado a la jueza González Acevedo, sin particularizarlo a su conducta.
Así pues, como primer cargo se imputa contra Pagán Pagán, en parte, haber violado los Cánones de Ética Judicial al no citar a una vista evidenciaría y no ser diligente en la búsqueda de la verdad.
Tal imputación es improcedente, pues en el proceso judicial que generan ambas querellas, Pagán Pagán compa-reció exclusivamente como parte promovente y carecía de facultad alguna para tomar determinaciones judiciales al respecto. La función adjudicadora recaía exclusivamente sobre la jueza González Acevedo.
Del primer cargo, la única alegación específica que pu-diera aplicarse a la jueza Pagán Pagán consiste en que *102ésta omitió su deber de “cumplir cuidadosa y diligente-mente las obligaciones administrativas que le imponen las leyes y reglamentos aplicables a la Rama Judicial y las instrucciones de la Oficina de Administración de los Tribunales”. Informe de la Comisión, pág. 5.
Como funcionaria de la Rama Judicial asignada a la Región Judicial de Aguadilla, la jueza Pagán Pagán estaba obligada a cumplir fielmente con las normas administrati-vas aplicables a toda la Rama Judicial y las establecidas en la región a la cual estaba asignada. Esa obligación conlle-vaba tomar en consideración las normas administrativa aplicables a los casos en los que ella figurara como parte.
En el caso ante nos, la jueza Pagán Pagán debió consi-derar que, conforme a las normas administrativas vigentes y a sus circunstancias particulares, las que ya antes des-cribimos, su reclamación no debía ser tramitada en la Re-gión Judicial de Aguadilla. Sin embargo, optó por presen-tarlas en dicho foro judicial. Ese proceder estuvo reñido con lo dispuesto en el Canon V de Ética Judicial, pues aun cuando su actuación no ocurre en el ejercicio de sus funcio-nes judiciales, contribuyó a que se burlara lo dispuesto en las normas administrativas vigentes.
B. El segundo cargo imputado contra la jueza Pagán Pagán aduce que al presentar los recursos de revisión administrativa en la Región Judicial de Aguadilla violó el Canon XXIII de Ética Judicial, 4 L.P.R.A. Ap. IV-A, que le impone los deberes de “evitar toda conducta o actuación que pueda dar base a la creencia de que ejerce o pretende ejercer influencia indebida en el ánimo de otro juez o jueza en la consideración de un caso pendiente o futuro” y de no influir directa ni indirectamente en otro juez para ubicarse en mejor situación que cualquier otro ciudadano en el litigio de causas personales.
Hemos señalado que dicho canon encarna un principio ético que “[p]arte de la premisa de que en nuestra sociedad el cargo de juez es un cargo especial que proyecta una visión y noción pública destacada, de prestigio e *103influencia”. In re Comunicación Juez Pérez Jiménez, 112 D.P.R. 683, 685 (1982). Sin embargo, el prestigio que ad-quiere una persona al asumir el cargo de juez no implica que forma parte de una casta privilegiada. Los jueces, por su investidura, no están al margen de la ley ni se colocan en un sitial privilegiado para tramitar causas personales ante los tribunales. Los jueces deben ser fieles cumplidores de la ley y de las normas que rigen los procedimientos ju-diciales desde el estrado y fuera de él.
Con sus actuaciones, la jueza Pagán Pagán pretendió burlar los trámites judiciales apropiados para impugnar los boletos de tránsito que le fueron impuestos. No sólo presentó los recursos de revisión en una sala que carecía de competencia para considerarlos, sino que toda la evidencia demuestra que lo hizo a sabiendas de que serían asignados a la sala a la que estaba asignada su compañera de oficina.
Apoya esta conclusión el hecho de que en al menos otras cuatro ocasiones la jueza Pagán Pagán presentó recursos de revisión en el Tribunal de Aguadilla por multas que le fueron impuestas en los pueblos de Manatí, Toa Baja y San Juan. De estos recursos, tres fueron declarados “ha lugar” por la coquerellada González Acevedo.(11) Sólo uno, que no fue considerado por la jueza González Acevedo, fue trasla-dado al tribunal con competencia.
Más aún, la falta de argumentos razonables esbozados en su impugnación arroja serias dudas sobre la proceden-cia en los méritos de su reclamo y sugiere que en lugar de ejercer su derecho a cuestionar una multa de tránsito que se le impuso ilegalmente, pretendía evadir su responsabi-lidad ciudadana de responder por una falta en la que incurrió. Si bien la falta y la multa que aparejaba eran insignificantes, su obligación ética, la cual no podía evadir, era responder por ella si realmente la cometió.
*104La norma ética básica que se impone sobre los jueces es cumplir con la ley.(12) No podemos evadir esa res-ponsabilidad si pretendemos que otros la acaten, pues, como hemos afirmado en el pasado, “[n]o debemos ser los miembros de la Judicatura los que precisamente incumpla-mos con las leyes y reglamentos que estamos llamados a aplicar”. In re Hon. Ferrán Quintana, 157 D.P.R. 622, 635 (2002).
V
La anterior determinación amerita que consideremos la sanción disciplinaria que debemos aplicar. Casos similares ameritan sanciones similares.
En In re Hon. Ferrán Quintana, supra, pág. 635, decretamos la suspensión de empleo y sueldo por tres meses de un juez municipal que incumplió órdenes administrati-vas al no notificar oportunamente al Juez Administrador regional que se ausentaría y haber firmado sus hojas de asistencia dos días en los que no laboró. Allí expresamos como fundamento de la sanción que “[e]s precisamente en el Tribunal de Primera Instancia, donde los ciudadanos tienen un contacto más estrecho con la administración de la justi-cia, que la obligación de los jueces de observar una conducta que tienda a conservar la confianza y el respeto que re-quiere el sistema judicial cobra mayor importancia”. Íd., pág. 635. Véase, además, In re Liceaga, 82 D.P.R. 252 (1961).
Añadimos que “[n]osotros, como las demás Ramas del Gobierno, nos esforzaremos para sanear al servicio pú-blico de aquellos funcionarios que en lugar de servir a Puerto Rico, se sirven de él”. In re Hon. Ferrán Quintana, supra, pág. 635. Concluimos que “todo juez tiene el deber de *105ser fiel a la verdad y ajustarse disciplinadamente a sus de-beres administrativos”. Íd. El caso de autos describe una situación similar.
VI
Por los fundamentos antes expuestos, procede la sus-pensión de empleo y sueldo de la jueza municipal Jeannette González Acevedo por el término de nombramiento que le resta como jueza municipal, y de la jueza Karen Pagán Pa-gán por el término de tres meses.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez disintió de la me-dida disciplinaria adoptada por la mayoría “por entender que no es proporcional con la falta cometida. La suspensión de empleo y sueldo de las querelladas es una medida dis-ciplinaria excesiva y desproporcionada. Acog[e] la reco-mendación de la Comisión de Disciplina y Separación del Servicio por Razón de Salud de Jueces del Tribunal de Pri-mera Instancia y del Tribunal de Apelaciones de imponer como medida disciplinaria una censura por la conducta in-currida por las querelladas. [A]dscribirí[a] a ésta el carác-ter de severa censura”. El Juez Asociado Señor Fuster Ber-lingeri no intervino.

(1) Este Tribunal aprobó las Reglas de Disciplina Judicial mediante Resolución de 8 de marzo de 2005, las que a partir del 1 de abril de 2005 rigen los procesos disciplinarios contra los jueces. Según estas reglas, la hasta entonces Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones de Puerto Rico, se ha denominado Comisión de Disciplina Judicial. In re Aprobación Reglas, 164 D.P.R. 137 (2005).


(2) Al momento de presentar los recursos de revisión, la jueza Pagán Pagán se encontraba de vacaciones.


(3) Las resoluciones emitidas expresan: “Habiéndose interpuesto por el recu-rrente un Recurso de Revisión en el boleto de epígrafe, este Tribunal, después de celebrar la correspondiente vista, DECLARA CON LUGAR al mismo y ordena se notifique al Honorable Secretario de Transportación y Obras Públicas de Puerto Rico. () No se cancela gravamen, (XX) Cancélese gravamen.”


(4) Los cánones invocados en las presentes querellas disponen, en lo pertinente, lo siguiente:

“Canon I. Misión de los tribunales; normas éticas de conducta

“La fe de un pueblo en la justicia, como valor esencial de la democracia, debe ser mantenida por los tribunales a los más altos niveles de la responsabilidad pública.
“En el ejercicio de su delicada función, aquellas personas llamadas a impartir justicia, conscientes de la posición que ocupan en la sociedad y de la trascendencia de su misión, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y la confianza en la Judicatura.”

“Canon II. Desempeño de funciones; evaluación de la prueba

“Para el cabal desempeño de sus funciones, la Jueza o el Juez debe ser laborioso, prudente, sereno, imparcial y cuidadoso en la interpretación de la ley, estar consa-grado al estudio del Derecho y ser diligente en el empeño de descubrir los hechos esenciales de cada controversia.
*87“En el cumplimiento de este deber, la Jueza o el Juez resolverá cada controver-sia a base de su propia evaluación de la prueba presentada. En cualquier asunto sometido a su consideración, podrá, cuando a su juicio lo requieran los fines de la justicia, solicitar de las partes proyectos de sentencias, resoluciones u órdenes.”

“Canon V. Obligaciones administrativas.

“El Juez o la Jueza cumplirá cuidadosa y diligentemente las obligaciones admi-nistrativas que le imponen las leyes y reglamentos aplicables a la Rama Judicial y las instrucciones de la Oficina de la Administración de los Tribunales.”

“Canon XI. Imparcialidad; conducta

“La Jueza o el Juez no solamente ha de ser imparcial sino que su conducta ha de excluir toda posible apariencia de que es susceptible de actuar a base de influencias de personas, grupos o partidos, o de ser influido por el clamor público, por conside-raciones de popularidad o notoriedad, o por motivaciones impropias. Ha de tener siempre presente que su único empeño debe ser el de impartir justicia de conformi-dad con el Derecho aplicable, con absoluta ecuanimidad, y sin preocuparle el recono-cimiento que pueda darse a su labor, ni la crítica injusta. ...”

“Canon XII. Limitaciones; inhibición

“La Jueza o el Juez no debe entender en procedimiento judicial alguno en que la ley le prohíba actuar, incluyendo, pero sin limitarse a cualesquiera de los casos si-guientes:
“(a) Por tener prejuicio o parcialidad hacia cualesquiera de las personas, los abogados o las abogadas que intervengan en el pleito o por haber prejuzgado el caso.
“(b) Por estar directa o indirectamente interesado en el resultado del caso.
“(c) Por haber sido abogado o abogada, asesor o asesora de cualesquiera de las partes o de sus abogados en la materia en controversia, o fiscal en una investigación o procedimiento criminal en el que los hechos fueron los mismos presentes en el caso ante su consideración.
“(d) Por haber presidido el juicio del mismo caso en un tribunal inferior o por haber actuado como magistrado a los fines de expedir la orden de arresto o citación para determinar causa probable en la vista preliminar de un procedimiento criminal.
“(e) Por existir parentesco de consanguinidad o afinidad dentro del cuarto grado con la persona acusada, con la víctima del delito, con el abogado defensor o la abo-gada defensora o el o la fiscal o con un miembro del jurado en un procedimiento criminal, o con cualesquiera de las partes o sus representantes legales en un proce-dimiento civil.
“(f) Por intervenir en el procedimiento una persona natural que le haya facili-tado o gestionado algún préstamo, o una persona jurídica que le haya facilitado o gestionado algún préstamo en el que no se hayan dispensado las garantías o condi-ciones usuales.
“(g) Por cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia.
“El Juez o la Jueza deberá inhibirse tan pronto conozca de la causa de inhibición mediante resolución escrita en la que hará constar dicha causa, con notificación de la misma a todas las partes.”

“Canon XXIII. Influencia indebida; testigo de reputación

“El Juez o la Jueza debe evitar toda conducta o actuación que pueda dar base a la creencia de que ejerce o pretende ejercer influencia indebida en el ánimo de otro Juez o Jueza en la consideración de un caso pendiente o futuro. El Juez o la Jueza no *88debe influir ni directa ni indirectamente, para conseguir colocarse en mejor situación que cualquier otro ciudadano o ciudadana en el litigio de sus causas personales.
“El Juez o la Jueza no debe dar la impresión ni permitir que otros den la im-presión al efecto de que éstos pueden tener alguna influencia sobre aquél o aquélla.
“El Juez o la Jueza no debe prestar testimonio por iniciativa propia como testigo de reputación.”

“Canon XXVI. Otras normas de conducta

“Los anteriores cánones de Ética Judicial son normas mínimas de comporta-miento que todo Juez y toda Jueza debe observar fielmente, tanto en su letra como en su espíritu, por ser consustanciales con el cargo judicial. Estos cánones no exclu-yen otras normas de conducta que también obligan al Juez y a la Jueza, que están establecidas por ley o que son inherentes al honor tradicional de la judicatura.”


(5) El texto íntegro de los cargos imputados es el siguiente:

“PRIMER CARGO-.

“La nueva Ley de Vehículos y Tránsito no dispone de un procedimiento especí-fico para la revisión de los boletos de tránsito como lo hacía la Ley anterior, ni dispone para la notificación al Secretario del Departamento de Transportación Y Obras Públicas. No obstante, en la revisión de estos boletos no se citó al Policía que expidió los boletos, no se celebró la correspondiente vista, contrario a la normativa vigente en el Tribunal de Aguadilla. Con su actuación la Querellada incurrió en conducta impropia incompatible con su cargo al faltar a su deber de mantener una imagen impecable ante la sociedad y mantener la confianza de ésta en la judicatura, según consagrados en los Cánones I, II, V, XI de Ética Judicial. Los mismos imponen al juez la obligación de velar [por que] sus actuaciones respondan a normas de con-ducta que honren la integridad de su ministerio y estimulen el respeto y la confianza en la Judicatura; ser diligentes en el empeño de descubrir los hechos esenciales de cada controversia; cumplir cuidadosa y diligentemente las obligaciones administra-*89tivas que le imponen las leyes y reglamentos aplicables a la Rama Judicial y las instrucciones de la Oficina de Administración de los Tribunales. Además, imponen al juez no sólo la obligación de ser imparcial, sino que su conducta debe excluir toda posible apariencia de que es susceptible de actuar basándose en motivaciones impropias.
“Ciertamente con su proceder la Jueza [González Acevedo] no cumplió con los preceptos anteriores. Su conducta viola los Cánones I, II, V y XI antes señalados.
“SEGUNDO CARGO:
“El hecho de que los recursos presentados por la Hon. Karen Pagán Pagán fueran resueltos a favor de ésta por la Hon. Jeannette González Acevedo, quien era su compañera de oficina, constituye violación de los Cánones XII y XXIII de Ética Judicial. El Canon XIII establece las causas de inhibición para un juez, entre éstas, tener perjuicio o parcialidad hacia cualesquiera de las personas, los abogados o las abogadas que intervengan en el pleito o por haber prejuzgado el caso. De otra parte, el Canon XXIII establece que el Juez o la Jueza debe evitar toda conducta o actua-ción que pueda dar base a la creencia de que ejerce o pretende ejercer influencia indebida en el ánimo de otro Juez o Jueza en la consideración de un caso pendiente o futuro; ni debe influir ni directa ni indirectamente, para conseguir colocarse en mejor situación que cualquier otro ciudadano o ciudadana en el litigio de sus causas personales. Establece además, que el Juez o la Jueza no debe dar la impresión de permitir que otros den la impresión al efecto de que éstos pueden tener alguna influencia sobre aquél o aquélla.
“El hecho de haber intervenido en este caso de la manera en que lo hizo, da la impresión, o cuando menos la apariencia de que la querellada incurrió en conducta impropia. Bajo las circunstancias particulares de este caso, la Jueza González Acevedo debió inhibirse de revisar los recursos presentados por su compañera.
“TERCER CARGO:
“El Canon XXVI sobre otras normas de conducta, establece que los ‘cánones de ética son normas mínimas de comportamiento que todo juez y toda jueza debe obser-var fielmente, tanto en su letra como en su espíritu, por ser consustanciales con el cargo judicial’. Estos Cánones no excluyen otras normas de conducta que también obligan al juez o a la jueza, que están establecidas por ley o que son inherentes al honor tradicional de la judicatura. Por ello son también pertinentes las disposiciones de la Ley de la Judicatura de 1994, vigentes a la fecha en que se resolvieron los recursos de revisión objeto de la querella. Dicha Ley establecía en su Art. 5.004(19) que el Juez Municipal podrá inhibirse motu propio [sic], por los motivos señalados para inhibirse los jueces en la Regla 63 de las de Procedimiento Civil.” Informe de la Comisión, págs. 2-3.


(6) Los cargos imputados fueron los siguientes:

“PRIMER CARGO:

“La Nueva Ley de Vehículos y Tránsito no dispone de un procedimiento especí-fico para la revisión de los boletos de tránsito como lo hacía la Ley anterior, ni dispone para notificación al Secretario del Departamento de Transportación y Obras públicas. No obstante, en la revisión de estos boletos no se citó al Policía que expidió los boletos, ni se celebró la correspondiente vista, contrario a la normativa vigente en el Tribunal de Aguadilla. Con su actuación la Querellada incurrió en conducta im-propia incompatible con su cargo al faltar a su deber de mantener una imagen im-pecable ante la sociedad y mantener la confianza de ésta en la judicatura, según consagrados en los Cánones I, II, V y IX de Ética Judicial. Los mismos imponen al *90juez la obligación de velar porque [sic] sus actuaciones respondan a normas de con-ducta que honren la integridad de su ministerio y estimulen el respeto y la confianza en la Judicatura; ser diligentes en el empeño de descubrir los hechos esenciales de cada controversia; cumplir cuidadosa y diligentemente las obligaciones administra-tivas que le imponen las leyes y reglamentos aplicables a la Rama Judicial y las instrucciones de la Oficina de Administración de los Tribunales. Además, imponen al juez no solo la obligación de ser imparcial, sino que su conducta debe excluir toda posible apariencia de que es susceptible de actuar basándose en motivaciones impropias.
“Ciertamente con su proceder la Jueza Pagán Pagán no cumplió con los precep-tos anteriores. Su conducta viola los Cánones I, II, V y XI, antes señalados.

“SEGUNDO CARGO:

“El hecho de que los recursos presentados por la Hon. Karen Pagán Pagán fueran resueltos a favor de ésta por la Hon. Jeannette González Acevedo, quien era su compañera de oficina constituye violación al Canon XXII de Etica Judicial. El mismo establece que el Juez o la Jueza debe evitar toda conducta o actuación que pueda dar base a la creencia de que ejerce o pretende ejercer'influencia indebida en el ánimo de otro juez o jueza en la consideración de un caso pendiente o futuro y que el [Jjuez o Jueza no debe influir ni directa ni indirectamente, para conseguir colo-carse en mejor situación que cualquier otro ciudadano o ciudadana en el litigio de sus causas personales. Bajo las consideraciones particulares de este caso, la Jueza Pagán Pagán no debió haber presentado los recursos de revisión en la Secretaría del Tribunal Superior de Aguadilla.” Informe de la Comisión, págs. 5-6.


(7) Mediante Resolución de 5 de abril de 2005, este Tribunal aprobó los nuevos Cánones de Ética Judicial y dispuso que entrarán en vigor el 5 de octubre del 2005. In re Aprobación Cánones Ética 2005, 164 D.P.R. 403 (2005).


(8) Al respecto, el Preámbulo de los Cánones de Ética Judicial de 2005 dispone, en parte:
*93“Al igual que todo ciudadano o ciudadana, las juezas y los jueces están obligados a cumplir con la ley, modelando la conducta ciudadana a la que aspira la sociedad democrática. Están obligados a cumplir con las obligaciones de la Rama Judicial y respetar y honrar la función judicial. Además, al asumir el cargo aceptan también ciertas restricciones a su conducta, tanto en el ejercicio de sus funciones propiamente judiciales, como en sus demás actividades, ya sean personales o profesionales. Estas limitaciones, si bien no les privan de los derechos que poseen como miembros de nuestra sociedad, representan sacrificios en su vida pública y privada que enaltecen la integridad e independencia de su ministerio y estimulan el respeto y la confianza en la judicatura. Igualmente, se comprometen a fomentar un trato respetuoso y cordial hacia sus pares, las funcionarías y los funcionarios de la Rama Judicial y los que comparecen en sala.” 4 L.P.R.A. Ap. IV-B.


(9) Dispone la Regla 16 de Administración del Tribunal de Primera Instancia:
“(a) Cuando cualquier empleado o empleada, funcionario o funcionaría, juez o jueza de una región judicial sea parte en litigios que se hayan presentado o que vayan a presentarse en la sala en que laboran, el Juez Administrador o la Jueza Administradora de la Región Judicial correspondiente, de concluir que es necesario para proteger la imagen de imparcialidad del sistema, trasladará el caso a otra sala o coordinará su traslado a la región judicial geográficamente más cercana con el Juez Administrador o la Jueza Administradora correspondiente. Una vez autorizado el traslado, se tomarán las medidas necesarias para que el asunto judicial sea atendido de manera expedita, según lo requieran las circunstancias particulares del caso.
“(b) De tratarse de un caso de naturaleza criminal, una vez tenga conocimiento de la situación el Juez Administrador o la Jueza Administradora de la Región Judicial, informará de ello al o a la Fiscal de Distrito y a la representación legal de la persona imputada.” 4 L.P.R.A. Ap. Ap. II-B.


(10) El primer memorando fue dirigido a jueces, secretarias y alguaciles el 19 de abril de 1996, por el entonces Juez Administrador de la Región Judicial de Aguadilla, Hon. Miguel A. Montalvo Rosario. Dicho memorando advertía a los funcionarios y empleados del Centro Judicial que toda revisión de multas administrativas por vio-lación a la Ley de de Vehículos y Tránsito de Puerto Rico debía ser presentada formalmente en la Secretaría del Tribunal, con el propósito de que se fijara la fecha de una vista a la cual se citara al policía y al imputado.
El segundo memorando, de 31 de octubre de 2000, está suscrito por el entonces Juez Administrador, Hon. Femando L. Torres Ramírez. Este memorando advertía a los empleados y funcionarios sobre las normas aplicables a procedimientos en los que empleados del Centro Judicial de Aguadilla eran parte en pleitos presentados en el mismo Tribunal. Dicho memorando explicaba el alcance de la Regla 16 de Adminis-tración del Tribunal de Primera Instancia, supra.


(11) Señala el Informe de la Comisión de Disciplina que en uno de estos recursos de revisión se adujo, contrario a la realidad, que en el boleto no constaba el municipio en donde se cometió la falta. En otro se adujo que el vehículo descrito no era el de la jueza promovente, a pesar de que el número de tablilla indicado en el boleto coincidía con el de su vehículo.


(12) El Canon I de Ética Judicial de 2005, que entrará en vigor el 1 de octubre próximo, de acuerdo con este principio, dispone: “Las juezas y los jueces respetarán y cumplirán la ley, y serán fieles al juramento de su cargo.” In re Aprobación Cánones Ética 2005, supra, pág. 410.